COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


CINDY H. THOMASSON

v.   Record No. 1792-95-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
SARA LEE KNIT PRODUCTS,                            MARCH 12, 1996
TRAVELERS INDEMNITY COMPANY OF ILLINOIS,
PLUMA, INC. AND
HARTFORD UNDERWRITERS INSURANCE COMPANY


                                        FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Peter McIntosh; Michie, Hamlett, Lowry,
            Rasmussen & Tweel, on brief), for
            appellant.

            (Dale W. Webb; Monica L. Taylor; Gentry,
            Locke, Rakes & Moore, on brief), for
            appellees Sara Lee Knit Products and
            Travelers Indemnity Company of Illinois.

            No brief for appellees Pluma, Inc. and
            Hartford Underwriters Insurance Company.



     Cindy H. Thomasson appeals a decision of the Workers'

Compensation Commission denying her application seeking

compensation for an occupational disease.      Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.

     This appeal is controlled by the Supreme Court's decision in

The Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___,

___ (1996) (holding that "job-related impairments resulting from
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we affirm the commission's decision.

                                    Affirmed.




                                2